 

 

Exhibit 10.1

 

AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into by and between
MicroStrategy Incorporated (“MicroStrategy”) and Lisa-Beth Mayr (“Employee”).

 

WHEREAS, Employee and MicroStrategy have agreed that Employee’s employment with
MicroStrategy and/or with any of its subsidiaries, affiliates or related
companies (together, the “Company”) terminated on April 23, 2020 (the
“Termination Date”);

 

WHEREAS, Employee and the Company desire to enter into the following Agreement
to resolve all issues between them including, but not limited to, those relating
to Employee’s employment with the Company, and the termination thereof; and;

 

WHEREAS, Employee wishes to receive, and the Company has offered to provide,
valuable consideration in exchange for execution by Employee of this Agreement;

 

NOW THEREFORE, in consideration of the payments and benefits listed below, and
provided by the Company, Employee agrees to all of the following:

 

1.

Complete Release by Employee.  

 

(a)

Release.  In exchange for the consideration stated below and provided to
Employee by the Company, Employee irrevocably and unconditionally releases the
Released Parties listed in Subsection 1(b) from any and all claims, promises,
offers, debts, causes of action or similar rights of any type or nature that
Employee may have as of the date of the execution of this Agreement, including
but not limited to those described in Subsection 1(c) and except as provided in
Subsection 1(d).

 

(b)

Released Parties.  The “Released Parties” are the Company, all of its current
and former parents, subsidiaries, affiliates, related companies, partnerships,
or joint ventures (including but not limited to MicroStrategy Services
Corporation, Usher Incorporated, and/or MicroStrategy Incorporated) and, with
respect to each such entity, its predecessors and successors and all of its
past, present, and future parents, agents, directors, officers, managers,
supervisors, employees, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries, and insurers of such programs), and any other
persons acting by, through, under, or in concert with any of the persons or
entities listed in this subsection, and their successors.

 

(c)

Claims Released.  The claims released include but are not limited to those which
in any way relate to: (a) Employee’s employment with the Company or the
termination of Employee’s employment, such as claims for compensation, sales
incentive compensation, special payments, sign on bonuses, performance bonuses,
retention bonuses or any other cash bonuses, commissions, stock grants, option
grants, lost wages, meal and rest period payments or premiums, sick or vacation
pay (except for any vacation leave accrued and not used by Employee as of the
Termination Date, as

 

Employee Initials __LM__

Employer Initials __PQL__

Page 1 of 11

 

--------------------------------------------------------------------------------

 

 

such leave is reflected in the Company’s time-off system or other appropriate
system of record), relocation benefits; (b) the design or administration of any
employee benefit plan or Employee’s entitlement to benefits under any such plan;
(c) any rights Employee may have to severance or similar income replacement
benefits under any plan of the Company; (d) any rights Employee may have to the
continued receipt of health or life insurance-type benefits, except for any
rights Employee may have to benefits pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”); (e) any claims to attorneys’ fees or other
indemnities; and (f) any other claims or demands Employee may have on any
basis.  The claims released, for example, may have arisen under any of the
following statutes or common law doctrines:

 

(i)

Anti-Discrimination Statutes, such as Title VII of the Civil Rights Act of 1964,
§ 1981 of the Civil Rights Act of 1866 and Executive Order 11246; the Equal Pay
Act; the Americans With Disabilities Act and § 503 and § 504 of the
Rehabilitation Act of 1973; the Genetic Information Nondiscrimination Act of
2008; and any other federal, state or local law or regulation prohibiting
retaliation or discrimination on the basis of race, color, national origin,
religion, gender, disability, age, marital status, sexual orientation, gender
identity, genetic information or any other protected characteristic.

 

(ii)

Other Federal Statutes, and their state or local counterparts, such as the
Worker Adjustment and Retraining Notification Act; the New Jersey Conscientious
Employee Protection Act and the Employee Retirement Income Security Act of 1974
(“ERISA”).

 

(iii)

Other Laws, such as state or local laws or regulations restricting an employer’s
right to terminate employees, enforcing express or implied employment contracts,
requiring an employer to deal with employees fairly or in good faith, relating
to salary, commission, compensation, or benefits, or otherwise regulating
employment; laws or regulations limiting unfair competition; laws or regulations
relating to the private enforcement of state labor codes; and any other federal,
state or local laws, whether based on statute, regulation or common law,
providing recourse for alleged wrongful discharge, physical or personal injury,
emotional distress, fraud, unfair competition, negligent misrepresentation,
libel, slander, defamation and similar or related claims.

 

(iv)

Age Discrimination in Employment Act

 

1.

If Employee is age forty (40) or older on the date Employee signs this
Agreement, Employee also acknowledges and agrees that Employee is waiving and
releasing any and all claims or rights Employee may have under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), that this waiver
and release is knowing and voluntary, and that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled as an employee of the Company.  Employee further acknowledges
that Employee is advised that:  (a) Employee should consult with an attorney (at
Employee’s own expense) prior to

 

Employee Initials __LM__

Employer Initials __PQL__

Page 2 of 11

 

--------------------------------------------------------------------------------

 

 

executing this Agreement (Employee understands that whether Employee consults an
attorney or not is Employee’s decision); (b) this Agreement does not waive or
release any rights or claims Employee may have under the ADEA which may arise
after Employee executes this Agreement; and (c)(i) Employee has at least
twenty-one (21) days in which to consider this Agreement (although Employee may
choose to execute this Agreement earlier but not before the conclusion of
Employee’s last day of employment); (ii) Employee has seven (7) days following
execution of this Agreement to revoke this Agreement (to be effective, any
revocation must be actually received in writing by the Company by 12:00 a.m. PST
on the eighth day); and (iii) this Agreement shall not be effective until the
revocation period has expired. Employee waives any right to have the
consideration period restarted or extended by any subsequent changes to this
Agreement.  

 

2.

Employee acknowledges and agrees that Employee was given a copy of this
Agreement and has carefully read it and understands it, that Employee has been
given the opportunity to consult with the persons identified in Section 12
regarding this Agreement and that Employee has entered into this Agreement
voluntarily and with full knowledge of its final and binding effect.

 

(d)

Claims Not Released.  This Agreement does not release:  (a) Employee’s claims
for reimbursement of business expenses owed to Employee, provided, however, that
Employee represents that all expenditures have been submitted in accordance with
Company policy prior to the date Employee signs this Agreement; (b) Employee’s
right, if any, to claim government-provided unemployment benefits or workers
compensation benefits; (c) any claims Employee may now have to vested benefits
in any 401(k), pension plan, stock plan or other employee benefits; and (d)
Employee’s right to enforce this Agreement.  This Agreement also does not
release any other claim or abridge any legal right that as a matter of law
cannot be released or abridged by private agreement between the Company and
Employee.

 

(e)

Agreement Extends to Known and Unknown, Suspected and Unsuspected Claims.  This
Agreement covers both claims that Employee knows about or suspects as well as
those Employee does not know about or does not suspect, and Employee expressly
waives all rights afforded by any statute which limits the effect of a release
with respect to unknown and unsuspected claims.  

 

(f)

No Pursuit of Released Claims.  Employee represents that Employee has not filed,
submitted or caused to be filed any lawsuit, complaint or charge pertaining in
any way to Employee’s employment or encompassing any claim released by this
Agreement.  Employee specifically represents that Employee has not raised a
claim of sexual harassment or abuse by the Company.  Employee promises never to
file, prosecute, join, opt-in or participate in a lawsuit (including a
collective or class action) or other complaint asserting any claims that are
released by this Agreement.  Notwithstanding the foregoing, nothing in this
Agreement: (i) limits or affects Employee’s right to challenge the validity of
this Agreement, including, without limitation, a challenge

 

Employee Initials __LM__

Employer Initials __PQL__

Page 3 of 11

 

--------------------------------------------------------------------------------

 

 

under the ADEA or OWBPA; (ii) in any way interferes with Employee’s right and
responsibility to give truthful testimony under oath; or (iii) precludes
Employee from participating in an investigation, filing a charge or otherwise
communicating with or providing documents or other information to any federal,
state, or local government office, official or agency, including but not limited
to, the Equal Employment Opportunity Commission, Department of Labor, National
Labor Relations Board or the Securities and Exchange Commission.  However,
Employee promises never to seek or accept any compensatory damages, back pay,
front pay, or reinstatement remedies for Employee personally with respect to any
claims released by this Agreement.  Employee also understands that if Employee
makes a confidential disclosure of a Company trade secret to a government
official or attorney for the sole purpose of reporting or investigating a
suspected violation of law, or in a court filing under seal, Employee shall not
be held liable under any federal or state trade secret law for such a
disclosure.  

 

(g)

Further Representations.  

 

(i)

Employee represents and warrants that Employee is not aware of any facts that
would establish, tend to establish or in any way support an allegation that any
Released Party has engaged in business conduct that Employee believes could
violate: (1) any provision of federal law relating to fraud (including but not
limited to the Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and/or any state or local counterpart); (2) any rule or
regulation of the Securities and Exchange Commission;  (3) the federal False
Claims Act and/or any state or local or municipal qui tam counterpart (which
prohibit the presentation by the Company or any affiliate of false claims and
statements or the creation of false records or statements in order to obtain
payment of federal, state, county or municipal funds, or to avoid refunds of
such government funds); and (4) any other federal, state, local or foreign law.

 

(ii)

Employee represents and warrants that under the Family and Medical Leave Act of
1993, as amended, and/or any state or local counterpart (collectively, “FMLA”)
that Employee (a) has received all leave required and currently does not, and in
the past did not, have any claim for denial of any such leave, and (b) does not
claim that the Company violated or denied Employee rights under the FMLA or
retaliated against Employee in any way for exercising rights under the FMLA.

 

(iii)

Employee represents and warrants that under the federal Fair Labor Standards Act
and/or any state or local counterpart (collectively, “FLSA”) that Employee (a)
was properly classified as either exempt or nonexempt from overtime (i.e., as
either ineligible or eligible to receive overtime), (b) has been fully paid for
all hours Employee worked for the Company, and (c) does not claim that the
Company violated or denied any wage and hour rights under the FLSA.

2.

Payments and Benefits.  In exchange for the release and other promises made by
Employee herein, the Company will provide the following benefits to Employee,
which the parties agree fully satisfy the Company’s obligations to Employee in
Employer’s offer letter to Employee

 

Employee Initials __LM__

Employer Initials __PQL__

Page 4 of 11

 

--------------------------------------------------------------------------------

 

dated October 1, 2019 (the “Offer Letter”), especially with respect to severance
and related compensation.  The parties agree that except as set forth in this
Agreement, no compensation is owed to Employee, including as set forth in the
Offer Letter.  All payments are subject to applicable taxes and other
withholdings.  

 

(a)

The Company will pay to Employee the lump sum of two hundred seventy-five
thousand dollars ($275,000.00), less applicable taxes and other withholdings,
which Employees agrees is equivalent to six months of Employee’s current base
salary.  Subject to Employee’s compliance with Section 4, payment will be made
within twenty (20) days after Employee executes and returns this Agreement and
the revocation period (if applicable) has expired, but in no event after March
15th of the calendar year after the year in which Employee terminates
employment.

 

(b)

The Company represents that it is not aware of any facts or circumstances that
would require Employee to re-pay to the Company the one-time reporting bonus of
one hundred thousand dollars ($100,000.00) or the advance bonus payment of three
hundred thousand dollars ($300,000.00) for 2020, as both amounts are described
in the Offer Letter. 

3.

Post-Termination Obligations.  Employee agrees to remain bound by any Company
agreement relating to confidential information, invention, nonsolicitation,
arbitration, or similar matters to which Employee is now subject. The provisions
of the MicroStrategy Agreement, or any similar agreements Employee may have
executed at the Company, herein referred to as the “MicroStrategy Agreement”,
including but not limited to the MicroStrategy Agreement signed by Employee on
October 2, 2019, are incorporated as if set forth fully herein.  

4.

Return of Property.  Employee represents that Employee personally returned, by
close of business on the date that Employee executes this Agreement, all Company
property in reasonable condition (tangible, intangible, paper or electronic),
including but not limited to all keys, credit cards, manuals, computers, PDAs,
iPhones, iPads, equipment and software, records, data, plans, customer lists,
computer programs and related documentation or other materials of any nature
which are in Employee’s possession or control and any and all copies thereof;
and that Employee has not compromised, corrupted, misappropriated, damaged or
inappropriately shared, uploaded, or downloaded Company data.

5.

No Disparagement.  

 

(a)

Employee agrees to refrain from making untruthful or disparaging statements in
any private or public forum, including but not limited to newspapers,
television, radio, or the internet, about any Released Party, Employee’s
employment with the Company, or any general matter concerning any Released
Party’s reputation, standing in the business community, business practices, or
products; provided, however, that nothing in this Agreement will prohibit
Employee from (a) complying with any valid subpoena or court order; or (b)
communicating with any federal, state or local government office.

 

(b)

Company agrees to provide written instructions to Michael Saylor and Phong Le
refrain from making untruthful or disparaging statements in any private or
public forum, including but not limited to newspapers, television, radio, or the
internet, about

 

Employee Initials __LM__

Employer Initials __PQL__

Page 5 of 11

 

--------------------------------------------------------------------------------

 

 

Employee or Employee’s employment with the Company; provided, however, that
nothing in this Agreement will prohibit Company from (a) complying with any
valid subpoena or court order in accordance with this Agreement; or (b)
communicating with any federal, state or local government office.

6.

Agreement to Cooperate with the Company.  Employee agrees to assist the Company
in any formal or informal legal matters in which Employee is named as a party or
has knowledge relevant to the matter, or as may be appropriate as part of the
Company’s financial reporting practices.  Employee acknowledges and agrees that
such assistance may include, but will not be limited to, providing background
information regarding any matter on which Employee previously worked, aiding in
the drafting of declarations, executing declarations, certifications, or similar
documents, testifying or otherwise appearing at investigation interviews,
depositions, arbitrations or court hearings and preparing for the
above-described or similar activities.  The Company will use reasonable efforts
to ensure that any assistance requested will be arranged so that it does not
unreasonably interfere with Employee’s other employment or family
commitments.  Employee understands that Employee will receive no additional pay
for Employee’s assistance beyond that provided in this Agreement, with the
exception of reasonable travel expenses pre-approved by the Company, and that
Employee in rendering such services will not be acting as an employee of the
Company.

7.

Agreement to Notify Company Prior to Providing Company Information. In the event
Employee receives notice that Employee is required to provide testimony or
information in any context about the Company and/or any Released Party (related
to his/her work for the Company) to any third party (excluding government
entities), Employee agrees to inform the General Counsel of MicroStrategy in
writing within 24 hours of receiving such notice.  Employee, thereafter, agrees
to cooperate with the Company in responding (if necessary) to such legal
process.  Employee also agrees not to testify or provide any information in any
context if the Company has informed Employee of its intent to contest the
validity or enforceability of any request, subpoena or court order until such
time as the Company has informed Employee in writing that it consents to
Employee’s testimony or has fully exhausted its efforts to challenge any
request, subpoena or court order requiring Employee’s testimony.  If Employee is
required to provide testimony in any context about the Company (with the
Company’s consent or after the Company completes its challenges), Employee shall
testify truthfully at all times.  Nothing in this Agreement will prohibit
Employee from (a) complying with any valid subpoena or court order, or (b)
cooperating with any official government investigation.

8.

Standard Reference. Consistent with its policies, the Company will only confirm
Employee’s dates of employment with the Company and Employee’s job title(s) in
any references it may provide.  

9.

No Liability Admitted.  Employee understands and agrees that this Agreement and
the payments and benefits described in this Agreement do not constitute an
admission by the Company or any Released Party, or any of their present or
former officers, directors, members, employees, consultants, representatives,
independent contractors or related entities, of any liability to Employee or
wrongdoing whatsoever and that this Agreement is not admissible as evidence in
any proceeding other than for enforcement of its provisions.

 

Employee Initials __LM__

Employer Initials __PQL__

Page 6 of 11

 

--------------------------------------------------------------------------------

 

10.

Tax Consequences. Employee understands that Employee is obligated to pay any
taxes, interest or penalties which may be due should a final tax determination
be rendered that any portion of the benefits and/or payments herein is taxable
to Employee (or accorded different tax treatment) under any applicable provision
of federal, state or local law.  Employee acknowledges that neither the Company
nor any of its attorneys or representatives has made any promise,
representation, or warranty, express or implied, regarding the tax consequences
of any consideration paid pursuant to this Agreement.  Employee agrees that the
Company is to withhold all taxes it determines it is legally required to
withhold.  Employee further agrees not to make any claim against the Company or
any other person based on how the Company reports amounts paid under this
Agreement to tax authorities or if an adverse determination is made as to the
tax treatment of any amounts payable under this Agreement.

11.

No Other Inducements.  Employee acknowledges that no promise or agreement not
expressed in this Agreement has been made to Employee.

12.

Confidentiality of Agreement.  Employee agrees to keep the fact and terms of
this Agreement and all benefits and payments confidential, and Employee will not
publicize them or communicate them in any newspaper, electronic media or other
public or private forum, or in any manner whatsoever, except the terms may be
disclosed to Employee’s lawyers, accountants and immediate family or as required
by law or by subpoena.  Employee will, however, caution his/her lawyers,
accountants and immediate family against any public or private disclosure of the
above information and such a person’s violation of this confidentiality
requirement will be treated as a violation of this Agreement by Employee.

13.

General Consequences.  If Employee breaks any of Employee’s material promises in
this Agreement, for example, by bringing a lawsuit based on claims that Employee
has released, by making a false representation in this Agreement, or by a past
or future breach of any portion of the MicroStrategy Agreement, Employee (a)
shall forfeit all rights to future benefits under this Agreement; (b) must repay
all benefits previously received upon the Company’s demand; and (c) must pay
reasonable attorneys’ fees and all other costs incurred as a result of
Employee’s breach or false representation, such as the cost of defending any
suit brought with respect to a released claim by Employee.  However, ten percent
(10%) of the cash severance Employee received will be exempt from this repayment
provision and will constitute consideration for the release of claims set forth
in Section 1.  This Section shall not be applicable to challenges to the
validity of this Agreement under the ADEA or Older Workers Benefit Protection
Act, nor will the Company seek any damages of any sort against Employee for
Employee’s having made such a challenge.

14.

Binding Nature of Agreement.  This Agreement shall be binding on Employee’s
heirs, legal representatives, administrators, executors, and assigns, and shall
inure to the benefit of the Released Parties and their heirs, legal
representatives, administrators, executors, and assigns.

15.

No Assignment.  Employee’s rights, duties or obligations under this Agreement
may not be assigned, delegated or transferred.

16.

Interpretation.  This Agreement will be construed as a whole according to its
fair meaning, and not strictly for or against any of the parties.  Unless the
context indicates otherwise, the term “or” will be deemed to include the term
“and” and the singular or plural number will be

 

Employee Initials __LM__

Employer Initials __PQL__

Page 7 of 11

 

--------------------------------------------------------------------------------

 

deemed to include the other.  Section headings used in this Agreement are
intended solely for convenience of reference and will not be used in the
interpretation of any of this Agreement.

17.

Dispute Resolution.  Any dispute arising between the parties, including but not
limited to those concerning the formation, validity, interpretation, effect, or
alleged violations of this Agreement, any federal, state or local statutory
claim (including discrimination or retaliation statutes), contract claims, tort
claims, and claims of any other sort (excluding claims that cannot be arbitrated
as a matter of law), must be submitted to arbitration pursuant to the terms of
the Agreement to Arbitrate signed by Employee.



Initialed:  Company ___   Employee ____   (to be initialed only if Employee
resides or works in the State of Georgia)

Georgia 

Law Governing.  This Agreement shall be governed by and construed under the laws
of the Commonwealth of Virginia; provided, however, that the dispute resolution
process in the Agreement to Arbitrate and referenced in Section 17 shall be
governed by the Federal Arbitration Act unless it is found by a decisionmaker of
competent jurisdiction not to be governed by the Federal Arbitration Act, in
which case it will be governed by Virginia law.



19.

Entire Agreement.  This Agreement, the MicroStrategy Agreement, and the
Agreement to Arbitrate comprise the entire agreement between the parties
regarding the matters contained herein and has been entered into by Employee
with a full understanding of its terms, with an opportunity to consult with
counsel and without inducement or duress.  This Agreement may be executed in
counterparts, each of which shall be considered an original, but all of which
together shall constitute one and the same instrument.  This Agreement may not
be changed orally, and any written change or amendment must be signed and
accepted on behalf of MicroStrategy Incorporated by Phong Le, or his successor
or designee.  This Agreement, the MicroStrategy Agreement, and the Agreement to
Arbitrate which constitute this entire agreement, supersede any prior or
contemporaneous agreement, arrangement or understanding on their subject matter.

20.

Severability. The provisions of this Agreement are severable.  If any provision
in this Agreement is found to be unenforceable, all other provisions will remain
fully enforceable.

21.State-Specific Requirements.

 

(a)

Georgia.  If Employee resides or works in the State of Georgia, Employee must
initial in the space provided at the end of Section 17 (titled “Dispute
Resolution”) of this Agreement, and thereby agrees to be bound by the provisions
of Section 17.

 

(b)

Minnesota.  If Employee resides or works in the State of Minnesota, Employee has
fifteen (15) days following execution of this Agreement to revoke this Agreement
(to be effective, any revocation must be actually received in writing by Joty
Paparello by 12:00 a.m. PST on the sixteenth day by email
(jpaparello@microstrategy.com) or facsimile at (703) 714-1288) or must be
postmarked within the fifteen (15) day period and sent via certified mail return
receipt requested to the Company) and this Agreement shall not be effective
until the revocation period has expired.  If Employee

 

Employee Initials __LM__

Employer Initials __PQL__

Page 8 of 11

 

--------------------------------------------------------------------------------

 

 

resides or works in the State of Minnesota, this Subsection applies regardless
of age and notwithstanding any other lesser revocation period provided elsewhere
in this Agreement.

 

(c)

West Virginia.  If Employee resides or works in the State of West Virginia,
Employee is advised to consult with an attorney prior to executing this
Agreement and may contact the West Virginia Bar Association at 1-866-989-8227 to
find an attorney.  Furthermore, if Employee resides or works in the State of
West Virginia and Employee is under the age of forty (40) on the date Employee
signs this Agreement then: (a) Employee has twenty-one (21) days to sign this
Agreement (as set forth on the signature page); and (2) Employee has seven (7)
days in which to revoke this Agreement (to be effective, any revocation must be
actually received by Joty Paparello by 12:00 a.m. PST on the eighth day by email
(jpaparello@microstrategy.com) or facsimile at (703) 714-1288)), and it does not
take effect until that seven-day period has ended.          

(The remainder of this page intentionally left blank.)

 

Employee Initials __LM__

Employer Initials __PQL__

Page 9 of 11

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGES (1 of 2)

 

Instructions If You are Age Forty (40) Or older

AS OF THE DATE YOU SIGN THIS AGREEMENT

 

•You may not make any changes to this Agreement and you may not sign this
Agreement until after your Termination Date

 

•You must (1) sign and date this Agreement where indicated below, and (2) return
the original fully executed Agreement so that it is received by Joty Paparello
at MicroStrategy Incorporated, 1850 Towers Crescent Plaza, Tysons Corner, VA
22182 within five (5) business days of the date on which you signed it.  If you
reside or work in the State of Georgia, you also must initial in the space
provided at the end of Section 17 (titled “Dispute Resolution”) of this
Agreement.  You may submit the form by facsimile at (703) 714-1288 to meet the
deadline, but if you do so, you must also provide the original executed
agreement by mail thereafter.

 

•You have up to twenty-one (21) days after receiving this Agreement to consider
and sign it, although you may waive this time period by signing it sooner.

 

•You have another seven (7) days after signing this Agreement in which to revoke
this Agreement. Any revocation must be actually received in writing by Joty
Paparello by 12:00 a.m. PST on the eighth day by email
jpaparello@microstrategy.com or facsimile at (703) 714-1288). This Agreement
does not take effect until that seven-day period has ended, unless you reside or
work in the State of Minnesota, in which case, the fifteen (15) day revocation
period set forth in Subsection 21(b) shall apply.

 

 

 

Employee Initials __LM__

Employer Initials __PQL__

Page 10 of 11

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGES (2 of 2)

 

Please read this Agreement carefully.  It contains a release of all known and
unknown, suspected and unsuspected claims.

 

Acknowledged and Agreed:

 

Lisa-Beth Mayr

 

 

/s/ Lisa-Beth Mayr   April 26, 2020

Employee’s SignatureDate  

 

 

 

for Microstrategy INCORPORATED

 

 

/s/ Phong Le    April 26, 2020

Phong LeDate  

 

 

Employee Initials __LM__

Employer Initials __PQL__

Page 11 of 11

 